Citation Nr: 1421002	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-36 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to January 1970 and from October 1972 to November 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that in separate unappealed rating decisions, the RO has denied entitlement to service connection for a nervous condition/anxiety disorder, antisocial personality, impulse control disorder, and depression.  The Board notes that the Veteran's various VA treatment records include diagnoses of PTSD, major depressive disorder, antisocial personality disorder, and impulse control disorder.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the PTSD claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In February 2012, the Veteran testified during a Travel Board hearing before the undersigned.  

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The reopened claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and the claim for entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2007 rating decision denied entitlement to service connection for PTSD based on the determination that the evidence did not show that the Veteran suffered a verified stressor event during his active duty service.

2.  New evidence received since the March 2007 decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision, which denied the claim of service connection for PTSD, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2.  The additional evidence received since the March 2007 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO issued a rating decision in October 2005 denying service connection for PTSD.  The Veteran submitted additional evidence within the appeal period, and, in March 2006, the RO continued the denial of service connection for PTSD. The Veteran again submitted additional evidence within the appeal period, and, in March 2007, the RO continued the denial of service connection for PTSD.  The Veteran was notified of the March 2007 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the March 2007 rating decision within a year of its issuance, and no additional evidence was received before the appeal period expired.  As such, the March 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

At the time of the final rating decision in March 2007, whereby the RO denied service connection for PTSD, the evidence consisted of the Veteran's service treatment records, personnel records, post-service VA and private treatment records, statements in support of the claim for service connection for PTSD due to personal trauma, a formal finding of lack of information required to corroborate stressor(s) associated with a claim of service connection for PTSD, and the Veteran's lay statements in support of the claim.  The Veteran's service treatment records were negative for treatment for or a diagnosis of an acquired psychiatric disorder, to include PTSD.  In the Veteran's statement in support of the claim for service connection for PTSD due to personal trauma, the Veteran claimed that he was abused by a drill instructor during boot camp.  A VA treatment record dated in April 2006 revealed a diagnosis of major depression and PTSD with a "multiple source etiology."

In his February 2012 Board hearing, the Veteran provided additional details regarding his PTSD stressors in service and indicated that he was in receipt of Social Security Administration disability benefits for a psychiatric disorder.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in March 2007, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.






ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.

REMAND

During his February 2012 Board hearing, the Veteran indicated that he was in receipt of Social Security disability benefits for a psychiatric disorder (schizophrenic paranoia with anger issues).  The RO should therefore obtain all records from the Social Security Administration pertaining to the Veteran's claim for disability benefits.

Moreover, the Board observes that the Veteran was last provided a VA mental health examination in October 1996.  Since this examination, the Veteran has been diagnosed with posttraumatic stress disorder and major depressive disorder.  Specifically, the Veteran's VA treatment records dated from April 2006 to 2012 reveal current Axis 1 diagnoses of major depression and PTSD.  Notably, the April 2006 psychologist described the Veteran's PTSD as having a "multiple source etiology."  The psychologist indicated that the Veteran reported suffering considerable physical trauma at the hands of his drill instructor while in boot camp and having to fight for survival during his post-service prison sentences.  

In his statement in support of his claim for service connection for PTSD secondary to personal trauma, the Veteran claimed that his anger issues and posttraumatic stress disorder were related to his active duty service.  Specifically, he claimed that he was physically assaulted in boot camp during his first and second periods of service.  He described incidents in which a drill instructor physically abused him for being a "fat body."  He also reported that at the rifle range at Camp Pendleton, he was forced to fight off coyotes with his rifle.  The Board notes that the VA at this point lacks specific information so as to attempt verification of these reported incidents.  The Board notes, however, that the evidence of record includes the Veteran's written statements, his VA treatment records with statements to providers, and the Veteran's February 2012 Travel Board hearing testimony, which potentially corroborate the alleged physical abuse by the Veteran's drill instructor during boot camp.  Pursuant to 38 C.F.R. § 3.304(f)(5), "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  

Given the aforementioned facts, the Board finds that there is no medical opinion of record that is adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the duty to assist, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to a verified in-service stressor event during active duty service.  

Furthermore, with respect to the Veteran's claim for entitlement to TDIU, the Veteran has indicated that his anger issues and PTSD prevent him from working.  The Board observes, however, that the Veteran is not currently service-connected for any disabilities, to include PTSD.  Therefore, the Board concludes that further development and adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 



Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3. Thereafter, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD and major depressive disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time during the appeal period.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

If a diagnosis of PTSD is not warranted, the examiner should, to the extent possible, reconcile his/her findings with the diagnosis of PTSD in the Veteran's VA treatment records.  

c) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to an in-service personal assault.  The examiner is to note the Veteran's report of physical abuse in boot camp.  (See the September 2006 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma.)

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time during the appeal period, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

e) If a personality disorder is found, the examiner should offer an opinion as to whether such disorder was subject to a superimposed disease or injury in service, or was otherwise aggravated by service.

The complete rationale for all opinions should be set forth.  

4. After the development has been completed, readjudicate the claims.  If any benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


